Opinion filed October 30, 2020




                                                In The


            Eleventh Court of Appeals
                                            ___________

                                     No. 11-20-00179-CV
                                            ___________

                                  JILL KANO, Appellant
                                                   V.
                   AARON HASKELL HOFFMAN, Appellee


                         On Appeal from the 310th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2018-01211


                          MEMORANDUM OPINION
        Appellant, Jill Kano, has filed in this court1 a motion to voluntarily dismiss
this appeal. In the motion, Appellant states that “she no longer wishes to seek review
of the underlying order and judgment.” Appellant asks this court to dismiss the
appeal, to tax costs on appeal against the party incurring same, and to issue mandate


        1
         We note that this appeal was transferred to this court from the First Court of Appeals pursuant to
a docket equalization order. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
“immediately.” Appellant has indicated that Appellee does not oppose Appellant’s
motion. In accordance with Appellant’s request, we dismiss this appeal. See TEX. R.
APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


October 30, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2